In an action to foreclose a mortgage upon real property because of default in the payment of interest and taxes, three separate appeals by defendant Adelaide M. Oppenheimer are presented: (1) From the order of reference to compute entered February 20, 1936; (2) from the same order thus entered and from the judgment of foreclosure and sale, entered February 27, 1936; and (3) from the order entered March 31, 1936, granting motion for reargument and adhering on reargument to the prior order so entered on February 20, 1936, except in so far as the order entered March 31, 1936, grants reargument. The appeals were consolidated. Orders and judgment are unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ.